Case 7:20-cv-04857-VB Document 18 Filed 08/31/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JERONIMO VICTORIANO ESQUIVEL,
individually and on behalf of others similarly

situated,
Plaintiff, :
Vv. : ORDER

LA GLADYS RESTAURANT INC., jointly and: 20 CV 4857 (VB)
severally doing business as Gladys Restaurant;
GLADYS BARSOLAS; ANTONIO AGUILAR;
and AYZA G. BARZOLA,
Defendants.

On June 24, 2020, plaintiff Jeronimo Victorino Esquivel commenced the instant action
against defendants La Gladys Restaurant Inc., Gladys Barsolas, Antonio Aguilar, and Ayza G.
Barzola. (Doc. #1).

On June 25, 2020, the Clerk of Court issued summonses as to defendants La Gladys
_ Restaurant Inc. and Antonio Aguilar. (Docs. ##7, 8). On July 24, 2020, the Clerk issued
~ summonses as to Gladys Barsolas and Ayza G. Barzola. (Docs. ##14, 17).

Also on July 24, 2020, plaintiff docketed a proof of service indicating service on
defendant La Gladys Restaurant Inc. on July 23, 2020. (Doc. #16). Accordingly, La Gladys
Restaurant Inc. had until August 13, 2020, to respond to the complaint. See Fed. R. Civ. P.

12(a)(1)(A)@).

However, the ECF docket does not reflect the status of service on defendants Gladys
Barsolas, Antonio Aguilar, and Ayza G. Barzola. Pursuant to Fed. R. Civ. P. 4(m), plaintiff has
until September 22, 2020, to serve these defendants.

Accordingly, it is HEREBY ORDERED:

By September 8, 2020, plaintiff’s counsel shall notify the Court, in writing, of the status
of service on defendants Gladys Barsolas, Antonio Aguilar, and Ayza G. Barzola, or, if such
defendants have already been served, shall file on the ECF docket proof of service of same.

Dated: August 31, 2020
White Plains, NY SO PRDERETY 5

Mf

Vincent L. Briccetti
United States District Judge
